Citation Nr: 0911135	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for the service-connected residuals of a low back injury with 
degenerative changes. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to November 
1985. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 RO rating 
decision.  

The Veteran testified at hearing held before the undersigned 
Veterans Law Judge in August 2006.  

In October 2006 the Board remanded the issue on appeal for 
further development.   The Board notes that the October 2006 
action referred the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for depression to the RO for appropriate action.  
The Board once again refers the issue to the attention of the 
RO.  

The Board notes that the issue of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) was remanded in October 2006 for the 
issuance of a Statement of the Case (SOC) in compliance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO issued an SOC on January 22, 2009; therefore, the 
Veteran needs to file a Substantive Appeal.  This matter 
currently is not before the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In October 2006 the Board remanded the issue on appeal for a 
VA examination.  The VA examiner was directed to discuss the 
current nature and severity of the Veteran's service-
connected residuals of a low back injury with degenerative 
changes.  

The VA examiner was specifically directed to identify any 
objective evidence of pain or functional loss due to pain, to 
express an opinion concerning whether there would be 
additional limits on functional ability on repeated use or 
during flare-ups, and to state whether the Veteran has 
degenerative disc disease.  

With respect to any degenerative disc disease of the lower 
back found, the examiner was directed to indicate if the 
Veteran has experienced periods of acute signs and symptoms 
due to an intervertebral disc syndrome (IVDS) that required 
physician-prescribed bed rest and treatment by a physician 
(aka "incapacitating episodes") over the past 12 months and 
if so, the examiner must identify the total duration of any 
incapacitating episodes over the past 12 months.  The 
examiner was finally directed to provide an opinion as to the 
impact of the Veteran's lower back disorder on his 
employability.  

After a careful review of the July 2008 VA examination the 
Board finds that the VA examiner did not address all the 
questions of the October 2006 Board remand.  It is noted that 
a remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.   
Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Board finds that the RO should arrange for the 
Veteran to have another VA examination to determine the 
current nature and severity of the service-connected 
residuals of a low back injury with degenerative changes.

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

After providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In regards to the issue on appeal and  to be in compliance 
with the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the RO should notify the Veteran that: (1) to 
substantiate such a claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life; (2) if the 
diagnostic code under which he is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by him demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on his employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to him; (3) he must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that he may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.   

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson and Vazquez-
Flores v. Peake, cited above.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO then should schedule the 
Veteran for a comprehensive VA 
examination to determine the current 
severity of his service-connected low 
back disability.  All indicated tests, 
including range of motion studies in 
degrees, and X-ray studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiner.

Tests of joint motion against varying 
resistance must be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner must assess the extent of any 
pain.  The examiner must express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically indicate 
whether the Veteran has degenerative disc 
disease.  With respect to any 
degenerative disc disease of the lower 
back found, the examiner should indicate 
whether the Veteran has experienced 
periods of acute signs and symptoms due 
to an intervertebral disc syndrome (IVDS) 
that required physician-prescribed bed 
rest and treatment by a physician (aka 
"incapacitating episodes") over the past 
12 months.  If so, the examiner must 
identify the total duration of any 
incapacitating episodes over the past 12 
months.  

The examiner must identify the signs and 
symptoms resulting from IVDS that are 
constantly present, or nearly so.  The 
examiner should set forth findings 
relative to any neurologic impairment 
evident from the Veteran's IVDS.  Any 
abnormal sciatic, peroneal, popliteal or 
other nerve abnormalities due to IVDS 
should be described in detail and the 
degree of paralysis, neuritis or 
neuralgia (if any) should be set forth 
(i.e. mild, moderate, severe, complete).  
The examiner should also provide an 
opinion as to the impact of the Veteran's 
lower back disorder on his employability.  
The rationale for all opinions expressed 
must be provided.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing all indicated 
development, and any additional 
notification deemed warranted, the issue 
on appeal should be reviewed in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
her representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

